department of the treasury internal_revenue_service washington d c jan tep rat tax_exempt_and_government_entities_division uic krekererekreekererkererereeer dooce br kekekrekrerererererererererreree legend taxpayer a krkrrererereeerreererekre taxpayer b me krrkkkekerekeerererere ira v kreererererererererrere kerkekerererrekrereere ira w - kereekkerekerekeerereekeee krerkekekekeerererererkeeer roth_ira xx krrkkkekekrerekerereereke rkeeekrekrkereeerererereek roth_ira y reereekeekerereerreereeke reekekreeeekeereereeeerek ira r a errkerekrerereerererererk kerr erereererererrere ira s me ek ekrekrkekrerereererereeer krrekrereerererererererker company m krrekerererekeererereere sum n eere rear ker rr reerrerrir sum o me era k arerr kerri erir sum p me brk k er eek kr rrreirrree sum q erk k ree er kerr re ree individual a me rekkekrreekrerkkrrerkeeeek exererererreekeererrerererek dear krereerererkeeakeer this letter is in response to the letter dated date as supplemented by correspondence dated date and date submitted by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations have been made in support of your ruling_request taxpayers a and b maintained iras v and w individual_retirement_arrangements described in sec_408 of the internal_revenue_code code with company m on date taxpayer a converted ira v in the amount of sum n to roth_ira x with company m likewise on date taxpayer b converted ira w in the amount of sum o to roth_ira y with company m taxpayer a is married to taxpayer b taxpayers a and b's adjusted_gross_income for exceeded the limit set forth in sec_408a of the internal_revenue_code thus taxpayers a and b were not eligible to convert iras v and w to roth iras x and y at that time taxpayer a and taxpayer b were not aware of the dollar_figure adjusted_gross_income limitation which did not permit such a conversion due to health problems taxpayer a and taxpayer b did not meet with their prior accountant for preparation of their income_tax return before the date deadline and did not file their income_tax return on a timely basis as a result they were not aware of the failed conversion of the roth iras nor were they aware of the date deadline to elect to recharacterize the roth_ira conversions back to traditional iras subsequently in date taxpayers a and b employed the services of individual a a certified_public_accountant to prepare their individual income_tax returns for the and taxable years at that time individual a advised the taxpayers that they were ineligible for the roth conversion due to the dollar_figure adjusted_gross_income limitation in sec_408a of the code and the need to elect to recharacterize the roth_ira accounts back to traditional_ira accounts on date on the advice of individual a taxpayer b transferred sum p from roth_ira y to traditional_ira s on date taxpayer a transferred sum q from roth_ira x to traditional_ira r individual a prepared and the taxpayers have filed their form_1040 reflecting a proper recharacterization of the ira_distributions krerererererererrerererererer the difference between the amounts of the original distributions and the amounts recharacterized from roth iras x and y back to traditional iras r and s was due to income attributable to sum n and sum o while such amounts were in roth iras x and y respectively this request for relief under sec_301_9100-3 of the regulations was submitted prior to the service's discovering taxpayers a and b's ineligibility to convert their traditional iras v and w to roth iras x and y and prior to the service's discovering that taxpayer a and taxpayer b’s recharacterization was untimely based on the foregoing information you request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations the recharacterization of taxpayer a and taxpayer b’s roth_ira x and roth_ira y which occurred during calendar_year to traditional iras r and s was timely with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the internal_revenue_code and sec_1_408a-5 of the income_tax regulations i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 question and answer -6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year kekekekeereereeeeeeererereere sec_1_408a-4 question answer -2 of the t regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 question answer -2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified_adjusted_gross_income derived from the joint_return using the couple’s combined income sec_1_408a-5 question answer -2 of the t regulations provides in general that the net_income attributable to the amount of a contribution that is being recharacterized must be transferred to the second ira along with the contribution sec_301_9100-1 sec_301_9100-2 and of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date section c of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to the elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in section sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the _ taxpayer failed to make the election because after exercising reasonable krereereereererreerreererereeee diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section taxpayers a and b did not timely file their joint federal_income_tax return taxpayers a and b did not recharacterize roth_ira x and y back to traditional iras r and s before the date prescribed by law for filing their federal_income_tax return for the calendar_year therefore it is necessary to determine if they are eligible for relief under the provisions of sec_301_9100-3 of the regulations in this case taxpayers a and b were ineligible to convert iras v and w to roth iras x and y respectively since their modified_adjusted_gross_income exceeded dollar_figure however until they discovered otherwise taxpayers a and b believed they were eligible to convert their traditional iras v and w to roth iras upon discovering that they were ineligible to convert iras v and w to roth iras x and y taxpayers a and b directed individual a to take all necessary steps to recharacterize their roth iras x and y as traditional iras in date individual a advised taxpayer a and taxpayer b to recharacterize their roth iras x and y back to traditional iras on date taxpayer b recharacterized sum p from roth_ira y to traditional_ira s on date taxpayer a recharacterized sum q from roth_ira x to traditional_ira r taxpayers a and b filed this request for relief under sec_301_9100-3 of the regulations shortly after discovering that they were ineligible to convert iras v and w to roth iras x and y and as noted above before the service discovered that taxpayer a and taxpayer b were ineligible to convert iras v and w to roth iras x and y the taxable_year is not a closed tax_year under the statute_of_limitations with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth iras x and y to traditional iras r and s specifically the service has concluded that you have met the requirements of clause i of sec_301_9100-3 of the kerkerereererererrererererer regulations therefore we rule that the recharacterization of taxpayers a and b roth iras x and y back to traditional iras r and s which occurred in april and date was timely this ruling assumes that the above iras qualify under sec_408 of the code at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions about this ruling please contact hee rkerkkekk t ep ra t at rekerrerrerrerkeeeke sincerely yours signed joyce eb floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose
